Citation Nr: 1611050	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-36 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition, claimed as anteroseptal infarction, to include as secondary to a service-connected left lung nodule.


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984, January 1987 to November 1991, January 2002 to January 2003, and January 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

Although a VA examination was conducted in December 2014, an opinion addressing the Veteran's claim for service connection for his heart condition as secondary to the service-connected left lung nodule was not obtained.  Accordingly, remand for an opinion is necessary.

In this regard, service connection may be established for a condition that is caused   by a service-connected disability.  In addition, service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected condition was aggravated by a service-connected condition unless the baseline level of severity       of the nonservice-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at          any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected condition.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA examiner who conducted the December 2014 VA examination, if available, to obtain an opinion concerning the Veteran's current heart condition.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the VA examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current heart condition was caused by his service-connected left lung nodule.  Please explain why or why not.

(b) If not caused by the service-connected left lung nodule, is it at least as likely as not that the Veteran's heart condition is permanently worsened beyond natural progression (as opposed to temporary exacerbation of symptoms) by his service-connected left lung nodule?  The examiner should explain why or why not. 

(c) If the examiner finds that the Veteran's heart condition was permanently worsened beyond normal progression by his service-connected left lung nodule, the examiner should attempt to quantify the degree of worsening of  the heart condition beyond baseline that is attributable   to the left lung nodule.  The examiner should provide the rationale for the conclusions reached.

2.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished    a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




